                 Case 1:15-cr-00536-PGG Document 1182 Filed 08/05/21 Page 1 of 1




                                                                                                                  787 Seventh Avenue
                                                                                                                  New York, NY 10019-6099
                                                                                                                  Tel: 212 728 8000
                                                                                                                  Fax: 212 728 8111




    August 5, 2021

    The Honorable Paul G. Gardephe
    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, New York 1000

    Re:          United States v. Omar Amanat, 15 Cr. 536 (PGG)

    Dear Judge Gardephe:

    I respectfully submit this letter to request that Your Honor allow me to withdraw, at this point, from
    representation of Omar Amanat. As Your Honor is aware, I was required to move to withdraw by
    ethical concerns – specifically conflicts created by my joining my current law firm, as well as conflicts
    created by my prior work as an Assistant U.S. Attorney. Your Honor held a hearing on this issue on
    December 21, 2018, and concluded that, notwithstanding these concerns, it was critical for the
    effective representation of Mr. Amanat that I continue to represent him for the purposes of a then-
    anticipated Fatico hearing on loss calculation, and other such matter as were appropriate. Your Honor
    subsequently conducted a Curcio hearing and appointed CJA counsel, who took the role of primary
    representation of Mr. Amanat. I subsequently submitted briefing on loss issues and appeared at the loss
    Fatico on Mr. Amanat’s behalf. I have continued to attempt to support Mr. Amanat and his other
    attorneys in this matter.

    Given Your Honor’s recent resolution of the loss Fatico issues and the appearance of Mr. Meringolo
    on behalf of Mr. Amanat, I respectfully request that at this time Your Honor permit me to withdraw. I
    am in touch with Mr. Meringolo and I remain deeply committed to assisting him and Mr. Amanat in
    any way that will be helpful as Mr. Meringolo prepares for sentencing. I have spoken with Mr. Amanat
    and he is aware of my intention to withdraw. I appreciate Your Honor’s consideration.


                                                          Respectfully submitted,



                                                          Randall W. Jackson


N EW Y ORK   W ASHINGTON   H OUSTON   P ALO A LTO   S AN F RANCISCO C HICAGO   P ARIS   L ONDON   F RANKFURT   B RUSSELS   M ILAN   R OME
